t c memo united_states tax_court david r and susan pack petitioners v commissioner of internal revenue respondent docket no filed date r determined that ps are liable for additions to tax pursuant to sec_6653 i r c for their tax_year and for an addition_to_tax pursuant to sec_6661 i r c for their tax_year held ps are liable for the additions to tax pursuant to sec_6653 i r c for their tax_year and pursuant to sec_6661 i r c for their tax_year james g lebloch for petitioners hans f famularo for respondent memorandum findings_of_fact and opinion wherry judge petitioners are husband and wife they were married in this case is before the court on a petition for redetermination of two affected items notices of deficiency in which respondent determined that petitioners are liable for the following additions to tax additions to tax_year sec_6653 sec_6653 sec_6661 dollar_figure --- --- --- dollar_figure percent of the interest due on a deficiency of dollar_figure for petitioners’ tax_year unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the tax years at issue the issues for decision are whether petitioners are liable for each of the additions to tax listed in the table above findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by 1besides the additions to tax listed in the table respondent also determined that petitioners are liable for a dollar_figure addition_to_tax under sec_6659 at trial respondent conceded that petitioners are not liable for that addition_to_tax respondent reiterates that concession on brief reference into our findings at the time they filed their petition petitioners resided in california mr pack graduated from high school in and attended several junior colleges in california but never obtained an associate of arts degree he was drafted into the army in and was discharged after days because of a knee injury from to he worked in the shipping and receiving department of a motorcycle parts distributor he then got a job in the major appliances section at a k-mart where he worked his way up to manager he eventually left k-mart and began working in the construction business first as a superintendent’s helper for a friend’s construction business and then as an adjustor for a general contractor that did insurance repair work in mr pack obtained a general contractor’s license and started his own insurance repair business in the late 1970s--around the time he started his business-- mr pack was introduced to leslie george hukriede jr a certified_public_accountant c p a with his own firm mr pack enlisted mr hukriede to prepare his personal and business tax returns which mr hukriede did from to the mid-to-late 2mr hukriede’s name is misspelled hookrey throughout the trial transcript 1990s those returns include petitioners’ and form sec_1040 u s individual_income_tax_return which are at issue unfortunately for petitioners mr hukriede’s advice extended beyond preparing their tax returns mr hukriede also recommended investment opportunities to mr pack during or before mr hukriede recommended that mr pack invest in platte leasing associates platte a limited_partnership involved in leasing electronic data processing equipment mr pack took mr hukriede up on that advice on date mr pack invested dollar_figure for a limited_partner interest in platte he paid dollar_figure in cash and signed a promissory note due_date for dollar_figure including dollar_figure of interest and dollar_figure of principal on date platte became a limited_partner of tulip leasing associates tulip tulip and platte had been organized in and respectively by topspin data corp topspin and kent m klineman an investment banker and lawyer who together with his wholly owned entity klineman holding corp owned topspin mr klineman was tax_matters_partner of both 3records of the california board_of accountancy of which we will take judicial_notice indicate that mr hukriede’s c p a license was revoked via a default decision on date when he failed to respond to the board_of accountancy’s inquiries and subpoena concerning certain matters that it was investigating mr hukriede had been a licensed c p a in california since date 4mr pack paid the note in full and on time tulip and platte although mr pack had no actual information one way or the other he assumed that mr hukriede was compensated by platte in connection with his investment before investing in platte mr pack received a number of documents among them was an investment memorandum the first page of that memorandum contained the following warning in all capital letters the projections contained in this memorandum have been prepared on the basis of views as to federal_income_tax law which are believed to be reasonable but are subject_to substantial qualification and are likely to be challenged by the internal_revenue_service the projected results of an investment are based upon the most favorable possible tax treatment of a number of issues in the event of an audit an adverse final_determination on any of these issues would significantly reduce or eliminate virtually all projected tax benefits of an investment the memorandum’s first page also warned that an investment is subject_to significant economic and tax risks and is suitable only for persons qualified to assume these risks and that the offering involves conflicts of interest and substantial compensation to the general partners and their affiliates in a section of the memorandum titled possible loss of tax benefits the memorandum laid out in detail the numerou sec_5on date shortly after mr pack invested in platte mr hukriede completed a representative’s questionnaire for platte in connection with the investment in it he indicated that he had informed mr pack of all compensation that had been paid to him in the preceding years or that may be paid to him in the future by ka securities inc or related individuals or entities in connection with mr pack’s investment grounds on which the internal_revenue_service might challenge deductions taken by tulip platte or petitioners in a section titled increased risk of audit the memorandum noted that a substantial number of the partnerships in which the managing partner and mr klineman serve as general partners are undergoing audit by the service with respect to two of these partnerships the audits have been completed and the audit agents have recommended that all deductions be disallowed in platte filed with the internal_revenue_service and provided to petitioners schedules k-1 partner’s share of income credits deductions etc in which platte allocated to petitioners an ordinary_loss of dollar_figure in turn on their joint form_1040 petitioners claimed an ordinary_loss of dollar_figure and an investment_interest expense deduction of dollar_figure relating to their interest in platte as deductions in computing their taxable_income for that year for platte allocated petitioners dollar_figure of ordinary_income and dollar_figure of investment_interest expense they reported the dollar_figure of ordinary_income on a schedule e supplemental income schedule attached to their form_1040 and they claimed an investment_interest expense deduction of dollar_figure relating to their investment in platte mr 6among the many tax issues with which the memorandum expressed concern were the at-risk_rules of sec_465 the at- risk rules limit the amount of possible deductions to the amount an individual has at risk in the venture 204_f3d_1214 9th cir 7the actual losses on the schedule_k-1 totaled dollar_figure hukriede prepared petitioners’ and joint federal_income_tax returns on date respondent issued petitioners a notice_of_deficiency regarding their tax_year therein respondent determined that petitioners were liable for a sec_6653 addition_to_tax of dollar_figure and a sec_6653 addition_to_tax of percent of the interest due on dollar_figure in response petitioners filed a petition for redetermination with this court this court eventually dismissed the petition for lack of jurisdiction on the basis that the petition was invalid because the notice_of_deficiency purports to determine a deficiency in income_tax as a result of petitioners’ investment in platte leasing associates a tefra partnership whose tax treatment will be determined at the partnership level on date respondent sent tulip a notice of final_partnership_administrative_adjustment fpaa for its tax_year an fpaa was issued to platte for its tax_year on date a few days earlier--on date-- respondent had issued an fpaa for platte’s tax_year on date a petition in the name of tulip kent m klineman tax_matters_partner was filed with the court at docket 8the court’s dismissal order granted a motion to dismiss for lack of jurisdiction that respondent had filed 9at some point respondent also issued fpaas for tulip’s and tax years no that case concerned tulip’s and tax yearsdollar_figure on date a petition in the name of platte kent m klineman tax_matters_partner was filed with the court at docket no that case concerned platte’s and tax years at some point in the first part of respondent and mr klineman agreed without objection by any other partner to sustain respondent’s fpaa determinations for tulip’s and tax years and for platte’s and tax years on date the court entered decisions against tulip and platte upholding as correct the partnership_item adjustments as determined and set forth in the fpaas for tulip’s and platte’s and tax years on date the court entered a decision against tulip upholding as correct the partnership_item adjustments as determined and set forth in the fpaa for tulip’s tax_year on date respondent issued the aforementioned affected items notices of deficiency with respect to petitioners’ and tax years petitioners then filed a timely petition with this court a trial was held on date in los angeles california 10a petition concerning tulip’s tax_year was filed on date at docket no opinion i additions to tax under sec_6653 sec_6653 imposes additions to tax if any part of any underpayment_of_tax is due to negligence or disregard of rules and regulationsdollar_figure for the purposes of this statute negligence is defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and t c memo the court_of_appeals for the ninth circuit to which an appeal would lie in this case absent a stipulation to the contrary has held that a determination as to negligence for purposes of sec_6653 and sec_6661 in a case involving a deduction for loss that results from an investment depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 11those additions to tax are for an amount equal to percent of the underpayment and an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence such interest runs for the period beginning on the last date prescribed by law for payment of such underpayment and ending on the date of the assessment of the tax or the date of payment whichever is earlier sec_6653 referring to the three-prong test set forth by the court in 115_tc_43 affd 299_f3d_221 3d cir petitioners raise a reasonable reliance defensedollar_figure they contend that they were not negligent because mr hukriede was a competent professional who had sufficient expertise to justify reliance both in his preparation of the petitioners’ tax returns and his opinion as to the various investment alternatives he recommended to the petitioners mr hukriede was provided all necessary information and based on petitioner-husband sic testimony there is no doubt that he in fact relied in good_faith on mr hukriede’s judgment and advice respondent argues that petitioners do not satisfy the first and third neonatology requirements addressing the first neonatology requirement although respondent acknowledges that petitioners sought the advice of their c p a mr hukriede respondent contends that petitioners did not seek independent 12115_tc_43 affd 299_f3d_221 3d cir sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment sec_6662 is a successor to sec_6653 see goettee v commissioner tcmemo_2003_43 n the substance of former sec_6653 and sec_6659 now appears in sec_6662 affd 192_fedappx_212 4th cir advice regarding their investment in platte and that there is no evidence that mr hukriede had expertise in or even any familiarly sic with computer equipment_leasing transactions or that he ever professed to have such expertise concerning the third neonatology requirement respondent asserts that petitioners’ reliance on mr hukriede was unreasonable because petitioners knew that mr hukriede suffered from a conflict of interest and because after reading the investment memorandum petitioners knew or should have known that the represented tax benefits from this questionable tax_shelter investment were too good to be true as explained below although reasonable reliance on professional advice may serve as a defense to the additions to tax for negligence see 469_us_241 petitioners have not demonstrated that they acted with due care with respect to their investment in platte and the resulting tax deduction claimed in for losses relating to that investment arrangements similar to the one that petitioners invested in--a circular computer equipment sale-leaseback arrangement-- have been the subject of a host of judicial opinions including those of the court_of_appeals for the ninth circuit see eg 178_f3d_1050 9th cir affg 109_tc_266 am principals leasing corp v united_states 904_f2d_477 9th cir see also waters v commissioner 978_f2d_1310 2d cir affg tcmemo_1991_462 cert_denied 507_us_1018 926_f2d_1083 11th cir affg tcmemo_1988_440 and cohen v commissioner tcmemo_1988_525 914_f2d_1040 8th cir affg tcmemo_1989_142 in the overwhelming majority of cases courts have denied taxpayers the planned tax benefits of the arrangements on the basis that the taxpayers were ultimately protected from potential liability by guaranties ie because their risk of loss was too remote see eg whitmire v commissioner supra pincite we conclude that whitmire was not at risk under sec_465 because he was protected from loss by sec_465 guarantees and because the scenario under which whitmire would suffer loss was no more than a ‘theoretical possibility’ based on the fulfillment of remote numerous contingencies waters v commissioner supra pincite in this case there was no realistic possibility that waters would suffer an economic loss if the underlying transaction became unprofitable young v commissioner supra pincite the taxpayers were not at risk with respect to personal liability and a loss-limiting arrangement in the circular sale leaseback transactions with guarantees of rent indemnities for default and an underlying nonrecourse obligation connecting the taxpayers’ obligee elmco to the taxpayers’ lessees dollar_figure in any event petitioners’ claimed deductions relating to their investment in platte are not at issue in this affected items case this case concerns only petitioners’ liability for additions to tax stemming from deficiencies assessed as a result of adjustments relating to their investment in platte it is clear that petitioners received some professional advice before investing in platte unfortunately they received much of that advice from their c p a mr hukriede who because he was compensated on platte’s behalf in connection with the investment had an obvious conflict of interest that rendered reliance on him unreasonabledollar_figure see hansen v commissioner 13the court_of_appeals for the sixth circuit is the lone court_of_appeals to take a contrary approach--it has adopted a worst case scenario standard as opposed to the realistic possibility standard adopted by the other courts of appeals see 30_f3d_743 6th cir revg and remanding tcmemo_1992_311 949_f2d_841 6th cir affg tcmemo_1990_246 both of those cases and those espousing the majority view were decided long after mr pack invested in platte and petitioners filed their and federal_income_tax returns 14in addition for whatever reason mr hukriede did not testify at trial which permits us to infer that his testimony would not have been favorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir nor did mr hukriede provide petitioners with a written opinion concerning their investment in platte we have only mr pack’s testimony from memory as to advice that he received in the early-to-mid-1980s because the facts to which mr pack’s testimony relates occurred about a quarter of a century before trial mr pack had continued f 3d 9th cir we have previously held that a taxpayer cannot negate the negligence_penalty through reliance on a transaction’s promoters or on other advisors who have a conflict of interest affg tcmemo_2004_269 see also helbig v commissioner tcmemo_2008_243 to the extent that petitioner relied on the advice of mr toepfer a promoter with an obvious personal_interest in ccjrp this reliance constitutes a failure to exercise due care before investing in ccjrp petitioners also received professional advice in the investment memorandum which was replete with conspicuous warnings about the economic and tax risks associated with an investment in platte see supra pp the memorandum even went so far as to inform petitioners that the internal_revenue_service had already audited returns of other partnerships managed by mr klineman and that the audit agents had recommended that all deductions be disallowed see supra p failing to heed those warnings and relying on the advice of their conflicted c p a mr pack invested in platte and petitioners claimed the purported tax benefits of that investment under the circumstances petitioners acted with a lack of due care in investing in platte and in claiming deductions continued difficulty making credible and detailed statements as to those facts as a consequence the specific nature of mr hukriede’s advice to petitioners is unclear relating to their interest in platte on their joint federal_income_tax return consequently petitioners are liable for the sec_6653 and additions to tax ii addition_to_tax under sec_6661 sec_6661 provides for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial understatementdollar_figure in the case of individual tax returns filed before date there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement sec_6661dollar_figure 15in sec_6661 provided for a 10-percent addition_to_tax the amount of the sec_6661 addition_to_tax was later increased to percent for additions to tax assessed after date omnibus budget reconciliation act of publaw_99_509 100_stat_1874 the retroactive increase of the amount of the penalty from percent to percent does not violate petitioners’ constitutional rights to equal protection or due process see 946_f2d_690 9th cir affg tcmemo_1990_4 16where the understatement at issue is attributable to a tax_shelter adequate_disclosure is inconsequential and in addition continued in their brief petitioners argue that respondent abused his discretion in not waiving the penalty under sec_6661 based on petitioners sic good_faith reliance on their financial advisor and cpa mr hukriede respondent contends that there is no evidence that petitioners ever requested a waiver and that the court therefore has no basis to review respondent’s determination for abuse_of_discretion we agree with respondent because no evidence in the record reflects that petitioners have sought or were denied a waiver of the sec_6661 addition_to_tax we cannot find that respondent abused his discretion in failing to waive the addition_to_tax see dugow v commissioner tcmemo_1993_401 affd without published opinion 64_f3d_666 9th cir moreover in light of our earlier conclusions regarding petitioners’ lack of due care with respect to their deduction petitioners have not demonstrated that they satisfied the reasonable_cause and good_faith tests necessary to obtain a waiver see finazzo v commissioner tcmemo_2002_56 even if petitioners had requested a waiver under sec_6661 the record demonstrates continued to substantial_authority the taxpayer must demonstrate a reasonable belief that the tax treatment claimed was more_likely_than_not proper sec_6661 because the result is the same whether or not we label platte a tax_shelter we will analyze petitioners’ entitlement to a reduction of the sec_6661 addition_to_tax as though platte were not a tax_shelter that they failed to act reasonably and in good_faith in deducting the claimed loss see also sec_1 income_tax regs iii sec_6651 additions to tax not limited to amounts listed in notice_of_deficiency on brief petitioners assert that sec_6212 prohibits respondent from determining additions to tax that exceed those determined in the notice_of_deficiency as to which they filed a petition that the court eventually dismissed for lack of jurisdiction they argue that the amounts of the additions to tax for their tax_year should be limited to the amounts determined in the notice_of_deficiency we are unpersuaded sec_6212 provides in pertinent part that if the secretary has mailed to the taxpayer a notice_of_deficiency as provided in subsection a and the taxpayer files a petition with the tax_court within the time prescribed in sec_6213 the secretary shall have no right to determine any additional deficiency of income_tax for the same taxable_year sec_6212 applies to bar the commissioner from issuing a notice_of_deficiency only if the taxpayer has already filed a petition in response to a valid notice of deficiency--a petition for redetermination filed in response to an invalid notice_of_deficiency does not trigger the bar of sec_6212 see carnahan v commissioner tcmemo_1991_168 the operative language in sec_6212 is ‘notice of deficiency’ and implies a valid ‘notice of deficiency ’ the date notice_of_deficiency issued to petitioners for their tax_year was invalid because it was issued before the completion of platte’s partnership-level proceeding accordingly the court dismissed petitioners’ petition and respondent was not barred from issuing petitioners another notice_of_deficiency and from determining greater additions to tax for their tax_year after platte’s partnership-level proceeding had been completed the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent except as to the sec_6659 addition_to_tax for
